Case 2:17-cv-10467-MCA-LDW Document 40 Filed 11/20/18 Page 1 of 5 PageID: 299




                                       November 20, 2018

Hon. Leda Dunn Wettre
Magistrate Judge U.S. District Court
M. L. King, Jr. Federal Building & Courthouse
50 Walnut St., Room 2060
Newark, NJ 07102

       Re:     TIAA-CREF Investment Management, LLC, et al. v. Perrigo Company plc et al.
               (No. 2:18-CV-08175-MCA-LDW) (“TIAA-CREF”); Harel Insurance Company, et
               al. v. Perrigo Company plc et al. (No. 2:18-CV-02074-MCA-LDW); Carmignac
               Gestion, S.A. v. Perrigo Company plc et al. (No. 2:17-CV-10467-MCA-LDW);
               First Manhattan Co. v. Perrigo Company plc et al. (No. 2:18-CV-02291-MCA-
               LDW); Manning & Napier Advisors, LLC v. Perrigo Company plc et al. (No. 2:18-
               CV-00674-MCA-LDW)

Dear Magistrate Judge Wettre:

       This firm represents plaintiffs in a number of individual securities actions related to
Roofers’ Pension Fund v. Papa and Perrigo Company plc, No. 2:26-cv-2805(MCA)(LDW)
(“Class Action”). With Robbins Geller Rudman & Dowd LLP, we represent plaintiffs in TIAA-
CREF Investment Management, LLC, et al. v. Perrigo Company plc et al. (No. 2:18-CV-08175-
MCA-LDW) (“TIAA-CREF”); and Harel Insurance Company, et al. v. Perrigo Company plc et
al. (No. 2:18-CV-02074-MCA-LDW) (“Harel”). And with Kessler Topaz Meltzer and Check,
LLP, we represent plaintiffs in Carmignac Gestion, S.A. v. Perrigo Company plc et al. (No. 2:17-
CV-10467-MCA-LDW); First Manhattan Co. v. Perrigo Company plc et al. (No. 2:18-CV-
02291-MCA-LDW); and Manning & Napier Advisors, LLC v. Perrigo Company plc et al. (No.
2:18-CV-00674-MCA-LDW).1

       We write jointly on behalf of the plaintiffs in the Individual Actions (the “Individual
Action Plaintiffs”) and Defendants in regard to the Text Orders dated November 20, 2018 in the
TIAA-CREF (ECF 49) and Harel (ECF 57) Individual Actions converting the November 27 and
28, 2018 initial scheduling conferences in TIAA-CREF and Harel to a telephone conference on
November 28, 2018 at 11:30 a.m., and to seek approval of the discovery schedule and discovery
coordination plan agreed to by the parties in the Individual Actions.




1
       The above referenced individual actions will be referred to collectively as the “Individual
Actions.” The Individual Actions and the Class Action will be referred to collectively as the
“Related Actions.”
Case 2:17-cv-10467-MCA-LDW Document 40 Filed 11/20/18 Page 2 of 5 PageID: 300


TIAA-CREF and Harel Conferences

        On November 7, 2018, the Court issued orders setting initial scheduling conferences for
November 27, 2018 in Harel and November 28, 2018 in TIAA-CREF. As discussed with Your
Honor’s chambers on November 16, 2018, the Harel and TIAA-CREF parties agreed that there
was no need for preliminary conferences in Harel and TIAA-CREF, as the parties have agreed on
a discovery schedule and a plan to coordinate discovery-related matters with the discovery in the
Class Action. On November 20, 2018, the Court issued the Text Orders in TIAA-CREF and Harel
converting the initial scheduling conferences to a telephone conference on November 28, 2018.
Accordingly, based upon the proposed Discovery Schedule and Coordination Plan set forth
below, we respectfully request that the Court enter an order modifying the November 20, 2018
Text Orders to cancel both the initial scheduling conferences on November 27 and 28, 2018 and
the telephone conference on November 28, 2018 in TIAA-CREF and Harel. The Individual
Action Plaintiffs will attend the November 28, 2018 discovery teleconference scheduled in the
Class Action.

Individual Actions Discovery Schedule and Discovery Coordination Plan

        In our October 19, 2018 letter to the Court, we indicated that the Individual Action
Plaintiffs and Defendants had agreed upon a discovery schedule for the Individual Actions. Many
of the dates we provided in that letter depended upon the schedule of the Class Action, which this
Court has since set in its Pretrial Scheduling Order for the Class Action. Class Action ECF No.
149. The parties have also served their Rule 26(a)(1) disclosures. Accordingly, the parties in the
Individual Actions have updated the discovery deadlines for the Individual Actions where
applicable and jointly seek the Court’s approval of the updated schedule and the discovery
coordination plan. If the following proposed schedule and discovery coordination plan meet with
Your Honor’s approval, the parties respectfully request that it be so ordered.

Individual Actions Discovery Schedule

                 FACT DISCOVERY                       INDIVIDUAL ACTIONS’
                                                            DEADLINE
         Fact discovery deadline                  November 15, 2019
         EXPERT DISCOVERY
         Affirmative expert reports               Affirmative expert report(s) shall be
                                                  served by the party bearing the burden
                                                  of proof for a subject no later than 60
                                                  days after affirmative expert reports are
                                                  served by the party bearing the burden
                                                  of proof in the Class Action.
         Rebuttal expert reports                  No later than 60 days following the
                                                  deadline to serve rebuttal expert reports
                                                  in the Class Action.
         Reply expert reports                     No later than 60 days following the
                                                  deadline to serve reply expert reports in
                                                  the Class Action.
         Expert depositions                       No later than 60 days following the
                                                  deadline for expert depositions in the
                                                  Class Action.
Case 2:17-cv-10467-MCA-LDW Document 40 Filed 11/20/18 Page 3 of 5 PageID: 301


         PRE-TRIAL AND TRIAL
         Dispositive motion deadline               TBD
         Pre-trial conference                      TBD
         Trial                                     TBD

Individual Actions Discovery Coordination Plan

        1.     The requests for production served on Defendants in the Class Action shall be
deemed served in the Individual Actions, but with a relevant period of January 1, 2013 through
May 22, 2017. The parties agree that Defendants’ objections and responses shall likewise be
deemed served in the Individual Actions, including any objections related to the relevant period.
Also, Individual Action Plaintiffs agree not to serve additional document requests until after
Defendants have made their first production of documents in response to the requests already
served on them in the Class Action. To the extent that the Court in the Class Action sets a
deadline for substantial completion of document production of documents responsive to the
requests for production dated September 7, 2018 and served in the Class Action, that deadline
shall govern production of those documents in the Individual Actions as well.

        2.      All discovery in any of the Related Actions will be deemed discovered in each of
the actions, including non-party discovery to the extent the non-party agrees. Excluded from this
agreement is any discovery (1) produced by current or former employees or agents of Lead
Plaintiffs or Class Representatives; (2) solely and directly related to Lead Plaintiffs’ or Class
Representatives’ investment decisions, standing, typicality or adequacy of representation; and (3)
produced by the Individual Action Plaintiffs or any third-party related to the Individual Action
Plaintiffs.

       3.     The Individual Action Plaintiffs will participate in any meaningful discussions
between Defendants and the Class Action plaintiffs concerning discovery, including the meet and
confer process and discussions related to scope and the parameters and process of electronic
discovery.

       4.       Depositions taken in the Class Action shall be deemed taken in the Individual
Actions and the Individual Action Plaintiffs will be permitted to have a full right of participation
in the fact witness depositions, including the opportunity to examine witnesses during the
depositions (subject to coordination with Class counsel). The parties in the Related Actions have
not agreed to the amount of time each witness will be required to sit for his or her deposition.

        5.      The interrogatories served on Defendants in the Class Action shall be deemed
served in the Individual Actions. Likewise, Defendants’ objections and responses to the
interrogatories in the Class Action shall be deemed objections and responses in the Individual
Actions. The parties also agree that the combined Plaintiffs in each Individual Action are provided
five interrogatories in addition to the Class Action interrogatories and the combined Defendants in
each Individual Action are limited to ten interrogatories in each Individual Action.

        6.     The Individual Action Plaintiffs and Defendants have not agreed to the number of
depositions that each side in the Individual Action should be permitted to take in addition to the
depositions in the Class Action. The parties agree that each side should be permitted to take a
limited number of additional depositions, however, the precise number will be determined at a
later date.
Case 2:17-cv-10467-MCA-LDW Document 40 Filed 11/20/18 Page 4 of 5 PageID: 302


By: _s/Christopher A. Seeger______           By: _s/Alan S. Naar________________
    Christopher A. Seeger                        Alan S. Naar

SEEGER WEISS, LLP                            GREENBAUM, ROWE, SMITH & DAVIS
Christopher A. Seeger                        LLP
55 Challenger Road, 6th Floor                Alan S. Naar
Ridgefield Park, NJ 07660                    99 Wood Avenue South
(973) 639-9100                               Iselin, NJ 08830
cseeger@seegerweiss.com                      (732) 476-2530
                                             anaar@greenbaumlaw.com
ROBBINS GELLER RUDMAN & DOWD
LLP                                          FRIED, FRANK, HARRIS, SHRIVER &
Luke O. Brooks                               JACOBSON LLP
Ryan A. Llorens                              James D. Wareham
Eric I. Niehaus                              James E. Anklam
Angel P. Lau                                 801 17th Street, NW
Jeffrey J. Stein                             Washington, DC 20006
655 West Broadway, Suite 1900                (202) 639-7000
San Diego, CA 92101
(619) 231-1058




                                             Samuel P. Groner
KESSLER TOPAZ MELTZER & CHECK                One New York Plaza
LLP                                          New York, NY 10004
Matthew L. Mustokoff                         (212) 859-8000
Joshua E. D’Ancona
Michelle Newcomer                            Attorneys for Defendant Perrigo Company plc
Joshua A. Materese
280 King of Prussia Road
Radnor, PA 19087
(610) 667-7706

Attorneys for Individual Action Plaintiffs

                                             By: __________________________________
                                                 Marshall R. King

                                             GIBSON, DUNN & CRUTCHER LLP
                                             Reed Brodsky
                                             Aric H. Wu
                                             Marshall R. King
                                             200 Park Ave
                                             New York, NY 10166
                                             (212) 351-4000

                                             Attorneys for Defendant Joseph C. Papa
Case 2:17-cv-10467-MCA-LDW Document 40 Filed 11/20/18 Page 5 of 5 PageID: 303



                                           By: __________________________________
                                               Brian T. Frawley

                                           SULLIVAN & CROMWELL LLP
                                           John L. Hardiman
                                           Brian T. Frawley
                                           Michael P. Devlin
                                           125 Broad Street
                                           New York, NY 10004
                                           (202) 558-4000

                                           Attorneys for Defendant Judy L. Brown



     THE COURT HEREBY ORDERS, this ____ day of November 2018, that:

     1.    the November 20, 2018 Text Orders in Harel and TIAA-
           CREF are hereby modified to cancel both the initial scheduling conferences in
           Harel and TIAA-CREF scheduled for November 27 and 28, 2018, respectively, and
           the telephone conference scheduled in TIAA-CREF and Harel for November 28,
           2018 at 11:30 a.m.;

     2.    the foregoing Individual Actions Discovery Schedule is APPROVED, and

     3.    the foregoing Individual Actions Discovery Plan is APPROVED.


                                          ____________________________________
                                          Hon. Leda Dunn Wettre
                                          United States Magistrate Judge
